Name: Commission Regulation (EC) No 1327/96 of 9 July 1996 fixing the amount of aid to Portuguese producers of paddy rice for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  plant product;  agricultural structures and production
 Date Published: nan

 No L 171 /8 | EN Official Journal of the European Communities 10 . 7. 96 COMMISSION REGULATION (EC) No 1327/96 of 9 July 1996 fixing the amount of aid to Portuguese producers of paddy rice for the 1996/97 marketing year HAS ADOPTED THIS REGULATION: Article 1 The special aid for Portugal for the marketing year 1996/97 referred to in Article 1 ( l)(c) of Regulation (EEC) No 738/93 is hereby fixed at ECU 20,13 per tonne . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 738/93 of 17 March 1993 amending the transitional measures governing the organization of the market in cereals and rice in Portugal laid down in Regulation (EEC) No 3653/90 ('), and in particular Article 2 thereof, Whereas the special aid for rice producers in Portugal specified in Article 1(1 ) (c) of Regulation (EEC) No 738/93 must be reduced by a third for the marketing year 1996/97; whereas the amount thereof must therefore be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 77, 31 . 3 . 1993, p. 1 .